                    UNITED STATES DISTRICT COURT

                         DISTRICT OF HAWAII


OPHERRO GARY JONES,                 CIV. NO. 15-00486 LEK-KJM

                  Plaintiff,

     vs.

WARDEN DAVID SHINN, NORA INOUYE,
FOOD SERVICE; JANE AND JOHN DOE
1-5, LILIA PASCUAL - CANTU,
SAFETY OFFICER;

                  Defendants.


     ORDER GRANTING IN PART AND DENYING IN PART DEFENDANTS’
  MOTION FOR JUDGMENT ON THE PLEADINGS AND/OR SUMMARY JUDGMENT

           On August 28, 2019, Defendants Warden David Shinn,

Food Service Administrator Nora Inouye and Safety, and

Environmental Compliance Administrator Lilia Pascual-Cantu

(“Defendants”) filed their Motion for Judgment on the Pleadings

and/or Summary Judgment (“Motion”).   [Dkt. no. 253.]   Pro se

Plaintiff Opherro Gary Jones (“Plaintiff”) filed a “Motion

Opposeing” the Motion (“Opposition”) on October 18, 2019, and

Defendants filed their reply on November 14, 2019.   [Dkt.

nos. 265, 269.]    The Court finds this matter suitable for

disposition without a hearing pursuant to Rule LR7.1(c) of the

Local Rules of Practice for the United States District Court for

the District of Hawaii (“Local Rules”).   On December 4, 2019, an

entering order was issued informing the parties of the Court’s
rulings on the Motion.   [Dkt. no. 273.]   The instant Order

supersedes that entering order.   Defendants’ Motion is hereby

granted insofar as summary judgment is granted in favor of

Defendants as to all of Plaintiff’s claims.   The Motion’s

request for judgment on the pleadings is denied as moot, in

light of the summary judgment ruling.

                             BACKGROUND

            According to the Federal Bureau of Prisons (“BOP”)

SENTRY database, Plaintiff was housed at the Federal Detention

Center - Honolulu (“FDC Honolulu”) from September 24, 2013 to

August 26, 2015.   [Defs.’ Concise Statement of Facts (“Defs.’

CSOF”), filed 8/28/19 (dkt. no. 254), Decl. of Dawn Rivera

(“Rivera Decl.”) at ¶ 3.1]   When Plaintiff was brought to FDC

Honolulu, he was immediately placed in the Special Housing Unit

(“SHU”).   [Opp., Decl. of Opherro Jones (“Pltf. Decl.”) at

pg. 1.]    Plaintiff was brought to FDC Honolulu pending charges

in United States v. Esera, et al., CR 13-00860 LEK (“CR 13-

860”).    See CR 13-860, Indictment, filed 9/12/13 (dkt. no. 1);




     1 Dawn Rivera is employed by the FDC Honolulu the as
Warden’s Secretary. She also serves as the alternate
Administrative Remedy Clerk. She was the Administrative Remedy
Clerk from March 2002 to July 2019. [Rivera Decl. at ¶ 1.]
Ms. Rivera has access to the SENTRY database as part of her
regular duties. [Id. at ¶ 3.] During the time that Plaintiff
was housed at FDC Honolulu, Ms. Rivera was the Administrative
Remedy Coordinator. [Id. at ¶ 4.]


                                  2
id., Minutes, filed 9/24/13 (dkt. no. 51) (initial appearance,

arraignment, and plea proceedings for Plaintiff and others).

Plaintiff later pled guilty, and he was sentenced on May 27,

2015.       [CR 13-860, Minutes, filed 3/28/14 (dkt. no. 243) (change

of plea hearing); id., Minutes, filed 5/27/15 (dkt. no. 913)

(sentencing proceedings).]      The Judgment in a Criminal Case was

entered on May 29, 2015.      [CR 13-860, dkt. no. 914.]

               Plaintiff, proceeding pro se, initiated this civil

action on November 6, 2015.      [Dkt. no. 1.]   The operative

pleading is Plaintiff’s Third Amended Complaint, [filed 8/23/18

(dkt. no. 217),2] which alleges three claims, pursuant to Bivens

v. Six Unknown Named Agents of Federal Bureau of Narcotics, 403

U.S. 388 (1971): violation of Plaintiff’s Eighth Amendment

rights because he was given contaminated and/or rotten food at

FDC Honolulu (“Count I”); violation of his Eighth Amendment

rights because he was subjected to dangerous conditions in the

shower area of his cell in the FDC Honolulu SHU (“Count II”);

and violation of his Fifth Amendment rights because females held

in the FDC Honolulu SHU were not subjected to similar conditions

(“Count III”).


        2
       At the time the Third Amended Complaint was filed,
Plaintiff was represented by counsel. See Order Appointing Pro
Bono Representation, filed 1/8/18 (dkt. no. 198). However, he
resumed his pro se representation on June 21, 2019. See EO,
filed 6/21/19 (dkt. no. 242) (granting pro bono counsel’s motion
to withdraw).
                                     3
I.     Food Issues

               Plaintiff testified that, after other SHU inmates told

him they had bugs in their food, he also found bugs in his food.

Some of the other inmates reported the problem to Defendant

Inouye, but Plaintiff did not.      Plaintiff reported the bug

problem, as well as spoiled milk and other related issues

(collectively “food contamination issues”), to the SHU

lieutenant, who he refers to as “Lieutenant Klein.”3      [Defs.’

CSOF, Decl. of Sydney Spector (“Spector Decl.”), Exh. A

(excerpts of trans. Pltf.’s 7/29/19 depo. (“Pltf. Depo.”)) at

16-17.]      After Plaintiff’s reports, Lieutenant Klein had all of

the plates changed and would bring the inmates new food.

However, a day or two later, the same contaminated food would be

served.      [Id. at 17-18.]   According to Plaintiff, when the

inmates tried to have FDC Honolulu personnel other than

Lieutenant Klein change plates of contaminated food, the other

personnel would just tell the inmates not to eat the food.        The

other personnel would not provide different plates.      [Id. at 41,

43.]       Plaintiff found maggots in his cereal three or four times

in a two-week span and, after that, he stopped looking.      [Id. at




       3
       Plaintiff testified that he personally noticed bugs or
maggots in dry cereal, and he noticed that the milk was spoiled
and the bread had mold. Sometimes these would be present at the
same meal. [Spector Decl., Exh. A (Pltf. Depo.) at 41-42.]


                                     4
43-44.]    He believes he received spoiled milk “[m]any a times.”

[Id. at 44.]   Plaintiff believes that only the SHU inmates

experienced the food contamination issues, and the inmates in

the general population at FDC Honolulu did not have the same

issues.    [Id. at 47.]

            The food contamination issue in the SHU eventually

stopped.   [Id. at 45.]   Plaintiff experienced psychological

damages, including paranoia that was still ongoing at the time

of his deposition, because of the food contamination issues.

Plaintiff did not seek or receive any medical care for the

psychological injuries he suffered because of the food

contamination issues.     [Id. at 49-50.]

            Plaintiff never spoke to Defendant Pascual-Cantu about

the food contamination issues.    [Id. at 19, 44.]    However, from

the first time he saw maggots in his cereal, “everybody in there

was telling everybody.    Everybody in the SHU was telling – was

telling the” corrections officers.     [Id. at 42.]   Plaintiff

specifically reported the issue to his counselor, Roy Ball.

[Id. at 43.]   Plaintiff did not tell food service personnel

about the spoiled milk, but he did report issues “about the

jellies and stuff like that.”    [Id. at 44.]   Plaintiff recalled

telling Defendant Inouye about the contamination issues.     [Id.

at 45.]



                                   5
             Plaintiff filed an administrative remedy request

regarding the food contamination issues on April 14, 2014.       [Id.

at 45-46.]    Plaintiff wrote on the form: “For over five and a

half or six months, I was served leftovers and cold, dry cereal

with maggots in it.”    Id. at 46; see also Opp., Exh. 2 at 4

(Documentation of Informal Resolution Attempt form, signed by

Plaintiff on 4/14/14).    However, at his deposition, he clarified

that he was served the cereal for five or six months, but only

noticed the maggots during the span of a few weeks.     [Spector

Decl., Exh. A (Pltf. Depo.) at 46-47.]     The response from the

FDC Honolulu staff was that, if he received a meal with insects

in the future, he was to notify the staff, and he would receive

an alternate tray.    [Id. at 47; Opp., Exh. 2 at 4.]   After

receiving that response, Plaintiff still received contaminated

food: “a couple more jellies and stuff like that, . . . some

spoiled milk and stuff.”    [Spector Decl., Exh. A (Pltf. Depo.)

at 47.]   He reported those issues to the staff and was provided

with alternate trays.    [Id. at 47-48.]   Warden Shinn denied

Plaintiff’s administrative claim about the food contamination

issues, and Plaintiff appealed the decision to the regional

level.    Plaintiff also testified that he attempted to appeal to

the Office of the General Counsel, but it was returned to him

because of his failure to complete certain documents.    [Id. at

48-49.]

                                   6
II.   Shower Issues

             As to the shower conditions, Plaintiff testified that,

at the time of his fall, he was housed in a cell that was

approximately twelve feet deep.    The shower in the cell was

approximately three feet long, three feet wide, and twelve feet

tall.    [Id. at 20.]   The shower had one step of “probably 11 to

12 inches” up from the concrete floor, and there was an iron

plate, a drain, and “a little 1-inch lip where the water goes

into the drain where you stand in.”    [Id. at 20-21.]   The shower

curtain, which was held up by a peg on each side of the shower,

hung from approximately the level of Plaintiff’s navel to the

floor.   [Id. at 21.]   According to Plaintiff, “when the water

hits you, it goes just right outside, right outside the shower,

and it puddles right in front of the one step stepdown as you

step out of the shower,” and there was no way to stop it.    [Id.

at 21-22.]    Plaintiff described the floor outside the shower

where the water would collect as a “smooth concrete floor.”

[Pltf. Decl. at pg. 1.]    Plaintiff noticed the pooling of water

outside the shower prior to his fall.    According to Plaintiff,

every SHU cell shower had that problem.    Prior to Plaintiff’s

fall, only one towel was provided to each SHU inmate.    [Spector

Decl., Exh. A (Pltf. Depo.) at 24.]    According to Plaintiff,

after an inmate hunger strike on April 30, 2014, the SHU inmates

were provided with more than one towel.    [Pltf. Decl. at pg. 1.]

                                   7
           On the night of April 23, 2014, Plaintiff stepped out

of the shower, and his “legs flew out from under [him] when [he]

stepped down” and his “back landed straight on – straight on

that lip and it shocked [his] right side.”   [Spector Decl.,

Exh. A (Pltf. Depo.) at 22.]   Plaintiff had the “air . . .

knocked out” of him, and his right side “didn’t have no feeling

really, it was tingly, and [he] couldn’t really move it.”     [Id.]

He also could not move his leg.   Because Plaintiff was unable to

move or talk, his cellmate pushed the distress button, and FDC

Honolulu correctional officers responded and sent the medical

staff.   [Id. at 22-23.]   Plaintiff was given a shot in his back

and was moved, by wheelchair, to a “handicapped cell” nearby.

[Id. at 23.]   Plaintiff believes he saw a doctor “the next day

or they took X-rays,” but he stated he was “not too sure on

procedure,” and he did not know what the x-ray showed because

the inmates were not allowed to see their x-rays.   [Id. at 24.]

The fall caused Plaintiff intense pain, shooting down his back

that would require him to lay in bed for a day or two.      Even at

the time of his deposition, Plaintiff had a hard time sitting

down because of the pain.   [Id. at 30.]   Plaintiff also

testified that he has “a dropped right foot now because of” the

April 23, 2014 fall.   [Id. at 33.]

           Plaintiff testified that, before the fall, he never

experienced the type of back pain he felt after the fall, [id.

                                  8
at 32,] and he did not have any back issues; he only had issues

with his shoulder and rotator cuff, [id. at 53].4     Since the time

of the fall, Plaintiff has been “taking a multitude of pain

medications,” and he required neurological surgery in 2017 for

spine issues.   [Id. at 31-32.]   The surgery resolved the

intense, shooting pain and the pulsing, tingling sensation in

his back.   [Id. at 33-34.]   At the time of his deposition,

Plaintiff was still experiencing “some pain” and “a very bad

pinching sensation,” but he was uncertain whether they were

related to the fall or another issue, such as “some type of

hardware failure.”5   [Id. at 34.]    Plaintiff testified that he

has no issue with the medical care he received after the fall.




     4 However, notes from a January 9, 2014 clinical encounter
with a Dr. Ackley stated Plaintiff had “‘[c]hronic back pain
which radiates down his legs and causes him to feel weak and
tired.’” [Spector Decl., Exh. A (Pltf. Depo.) at 54.] At his
deposition, Plaintiff denied that note was accurate, and he
asserted his only concern at the time of Dr. Ackley’s
examination was the arm and rotator cuff issue. [Id.]
Plaintiff also acknowledged an April 17, 2014 record by his
health care provider, Stacie Pierce, which stated Plaintiff was
“‘still reporting the sharp, sticking pain along the anterior
right pectoralis major muscle radiating through to the back.’”
[Id. at 55.] Plaintiff also asserted that was because of his
rotator cuff issue. [Id. at 55-56.]

     5 In his Opposition materials, Plaintiff states he requires
the use of a cane for the rest of his life, and he has a “dead
right foot, nerve damage, can ever [sic] run, no surf, limited
feeling in colen [sic], pain for the rest of [his] life.”
[Opp., Mem. of Law Motion to Oppose Defs.’ Motion on Judgment on
Pleading and or Summary Judgment (“Opp. Mem.”) at 2.]


                                  9
[Id. at 36.]   However, this is inconsistent with the allegations

in his Third Amended Complaint and the statements in his

Opposition materials.   See, e.g., Opp. Mem. at 2, 6.   Plaintiff

alleges the April 23, 2014 fall, combined with the failure to

provide him with proper medical treatment in a timely manner,

caused him to suffer “severe wanton pain” during his

incarceration at FDC Honolulu.   [Id. at 7-8.]   He argues he was

denied the opportunity to see a specialist during the entire

time he was held at FDC Honolulu, which exacerbated the injury

he suffered during the April 23, 2014 fall.   [Id. at 8-9.]

According to Plaintiff, a magnetic resonance imaging scan

ordered on December 12, 2016 showed that his spinal injury

worsened over time due to Defendants’ deliberate indifference

and wonton disregard.   [Pltf. Decl. at pg. 3 (citing Opp.,

Exh. 10 (report by Diversified Radiology, dated 12/12/16)).]

          After the April 23, 2014 fall, Plaintiff submitted an

administrative remedy form to request a mat for the shower, but

his request was denied, in part because SHU inmates were

provided two towels, one of which they could place on the floor

outside of the shower area.   [Spector Decl., Exh. A (Pltf.

Depo.) at 29; Opp., Exh. 5 at 3 (Response to Request for

Administrative Remedy No. 778810-F1, signed by D. Shinn, Warden




                                 10
on 6/9/14, regarding Plaintiff’s request dated 5/5/14).6]

However, Plaintiff denies that two towels were being given to

SHU inmates at that time.   [Spector Decl., Exh. A (Pltf. Depo.)

at 29.]    According to Plaintiff, if the shower had a full

curtain, it would have kept all of the water in the shower, and

he would not have fallen.   [Id. at 29-30.]

            Plaintiff spoke to Defendant Pascual-Cantu and told her

that the curtains in the men’s shower areas should be changed

because he almost fell a second time.     He did not speak to her

before his fall in April.    [Id. at 18-19.]   He spoke to her when

he was filling out his appeal at the institutional level, but he

did not remember what her response was.    [Id. at 35.]   Plaintiff

also thinks that he mentioned the issue to Warden Shinn “once or

twice,” but he could not say when that happened.    [Id. at 35-36.]

Plaintiff did not express his concern that the shower was unsafe

to any Defendant prior to his April 23, 2014 fall.     [Id. at 34-

35.]

            In his Opposition materials, Plaintiff states that,

even prior to his fall, other inmates were also injured in


       6
       Exhibit 5 is a collection of administrative remedy
documentation regarding Plaintiff’s slip and fall. See Opp.,
List of Exhibits. Plaintiff appears to have signed the FDC
Honolulu Documentation of Information Resolution Attempt form on
April 28, 2014, and the unit manager signed it on the May 5,
2014 date referred to in Warden Shinn’s response. [Opp. Exh. 5
at 1-2.]


                                 11
similar incidents after stepping out of the shower.   [Opp. Mem.

at 2.]   On October 28, 2013, one inmate – Travis Nishioka, one

of Plaintiff’s co-defendants in CR 13-860 - “broke his face.”

[Id. at 2-3.]   Plaintiff submits Mr. Nishioka’s Request for

Administrative Remedy form, dated December 30, 2012, with Warden

Shinn’s January 2014 response.   [Opp., Exh. 7.]   Warden Shinn’s

response stated:

           You state that on October 28, 2013, at about
           9:20 a.m., while housed in the Special Housing
           Unit (SHU), you took a shower after returning
           from recreation and you stepped out of the shower
           too fast, you slipped and hit your face on the
           bottom of the shower. You also state that when
           you shower, water goes on the ground and there is
           no slip pad on the floor to protect you from
           falling. You are requesting a shower step-out
           mat.

           A review of the situation has been conducted.
           New shower curtains were installed during the
           month of December 2013 to better prevent water
           accumulation on the cell floors. Caution should
           be exercised each time you exit the shower. You
           are provided two towels in SHU. When showering,
           may you [sic] elect to place one towel on the
           floor outside of the shower area if you feel this
           will be of assistance to you when exiting the
           shower.

[Id. at 2.]   Plaintiff asserts he cannot present any further

evidence of the other incidents because Defendants refused to

provide him with the names of other inmates who were injured in

similar incidents.   [Opp. Mem. at 7.]   Plaintiff argues that,

between the time of Mr. Nishioka’s injury and Plaintiff’s

April 23, 2014 fall, Warden Shinn and Defendant Pascual-Cantu

                                 12
examined every SHU cell after the Tuesday SHU meetings to

determine if: the inmates were moving; the water and toilets

were working; and the vents were not covered.    Thus, they had

actual knowledge of the hazardous conditions created by the

shower curtains in the SHU units, but they failed to take any

action.   [Id.; Pltf. Decl. at pg. 4.]

           Plaintiff states that, on May 24, 2014, he slipped

coming out of the shower in the same manner as in the April 23,

2014 incident.   He suffered abrasions on his elbow because he

attempted to catch himself to prevent his lower back from

landing on the step.    [Opp. at 3.]   Plaintiff argues that, under

the circumstances of this case, “[t]he inference could be drawn

that a substantial life threatening and permanent physical harm

exist[ed] on 5/24/14” when he slipped and fell again because of

the inadequate coverage from the shower curtain and that

Defendants were aware of, and deliberately indifferent to, the

substantial risk of harm.   [Opp. Mem. at 2.]

III. Equal Protection

           Plaintiff believes the conditions he and other male

SHU inmates experienced were “inhumane” because FDC Honolulu

staff only gave the male SHU inmates “the real bare, bare

minimum . . . compared to what they gave the other inmates,” in

particular female SHU inmates.   [Id. at 51.]   According to

Plaintiff, female SHU inmates “had all their necessities and

                                 13
stuff like that,” while the male SHU inmates did not.      [Id.]

For example, each female SHU inmate had more than one set of

underwear, more than one towel, soap, and sufficient sheets to

keep warm.      [Id. at 51-52.]   Plaintiff therefore believes he and

the other male SHU inmates were discriminated against.      [Id. at

51.]   During his deposition, Plaintiff admitted that: he did not

report to any Defendant his concern about the alleged

discrimination against male SHU inmates; he did not file an

administrative claim about the discriminatory conditions; and he

is not seeking any damages based on the discriminatory

treatment.      [Id. at 52.]

IV.    Motion

             Defendants first seek judgment on the pleadings as to

all counts because they assert the Bivens damages remedy should

not be extended to Plaintiff’s claims.      In the alternative,

Defendants seek summary judgment because: even if the

allegations that form the basis of Counts I and II are true,

they do not rise to the level of an Eighth Amendment violation;

and Plaintiff cannot obtain relief as to Count III because he

failed to exhaust his administrative remedies.




                                    14
                            DISCUSSION

I.   Exhaustion

          This district court has recognized that:

          the Prison Litigation Reform Act (“PLRA”)
          provides that “[n]o action shall be brought with
          respect to prison conditions under section 1983
          of this title, or any other Federal law, by a
          prisoner confined in any jail, prison, or other
          correctional facility until such administrative
          remedies as are available are exhausted.” 42
          U.S.C. § 1997e(a). The exhaustion requirement
          applies to all claims relating to prison life
          that do not implicate the duration of a
          prisoner’s sentence. See Porter v. Nussle, 534
          U.S. 516, 523, 532 (2002) (“[F]ederal prisoners
          suing under Bivens [] must first exhaust inmate
          grievance procedures just as state prisoners must
          exhaust administrative processes prior to
          instituting a § 1983 suit.”). Exhaustion is a
          prerequisite to bringing a civil rights action
          that cannot be excused by a district court. See
          Woodford [v. Ngo], 548 U.S. [81,] 85 [(2006)];
          Booth v. Churner, 532 U.S. 731, 739 (2001).
          Petitioner concedes that the facts underlying his
          First Amendment claim arose during his efforts to
          exhaust administrative remedies. It therefore
          appears that he has not exhausted inmate
          grievance procedures.

Schulze v. Fed. Bureau of Prisons, CIVIL NO. 19-00669 JAO-WRP,

2019 WL 7038254, at *4 (D. Hawai`i Dec. 20, 2019) (some

alterations in Schulze) (some citations omitted).    However,

prisoners are not required to complete the exhaustion process in

circumstances where administrative remedies are effectively

unavailable.”   Rodriguez v. Cty. of Los Angeles, 891 F.3d 776,

792 (9th Cir. 2018).



                                15
     A.      Counts I and III

             Plaintiff does not contest that an administrative

remedy process was available to him at FDC Honolulu, and he

concedes that his claims in Counts I and III have not been

exhausted.    See Opp. Mem. at 4-5 (stating Plaintiff moves for

the dismissal of Count I and Count III because those claims have

not been exhausted).    Apart from Plaintiff’s concessions, there

is evidence in the record regarding the administrative remedy

process that was available to Plaintiff.    Plaintiff was required

to complete each of the following available steps:

1)   seek an informal resolution at FDC Honolulu; see Rivera
     Decl. at ¶ 5 (citing 28 C.F.R. § 542.13);

2)   file a formal request to Warden Shinn (“BP-9”); see id.
     (citing 28 C.F.R. § 542.14);

3)   appeal Warden Shinn’s denial of remedy to the Regional
     Director (“BP-10”), within twenty days after receiving
     Warden Shinn’s response; see id. (citing 28 C.F.R.
     § 542.15);

4)   appeal the Regional Director’s denial of remedy to the
     General Counsel in Washington D.C. (“BP-11”), within thirty
     days after receiving the Regional Director’s response, see
     id. (citing § 542.14); and

5)   receive a final decision on the merits from the General
     Counsel’s office, which would complete the administrative
     remedy process, see id. at ¶ 6 (citing § 542.15(a)).7




     7 The process is also considered to be complete when the
time allotted for the General Counsel’s office to reply passes
without a response on the merits of the inmate’s appeal.
[Rivera Decl. at ¶ 6 (citing 28 C.F.R. § 542.18).]


                                  16
This process must be utilized “to address any aspect of [a BOP

inmate’s] own confinement.”   [Id. at ¶ 5 (citing 28 C.F.R.

§ 542.10).]

          Plaintiff presented evidence that he initiated the

administrative remedy process as to the claim in Count I, but

there is no evidence that he completed the process at the

regional level and beyond.    See Opp., Exh. 2 at 1 (Request for

Administrative Remedy form, signed by Plaintiff on 4/19/14); id.

at 2 (Regional Administrative Remedy Appeal form, i.e., BP-9,

signed by Plaintiff on 6/4/14, stamped “RECEIVED” on 6/16/14 by

the Western Regional Office, but with no response); id. at 3

(Regional Administrative Remedy Appeal form, i.e., BP-10,

signed by Plaintiff on 7/30/14, stamped “RECEIVED” on 8/14/14 by

the BOP Administrative Remedy Office, but with no response).

Plaintiff acknowledged during his deposition that his appeal to

the General Counsel’s office was returned to him because of his

failure to complete certain documents.   [Spector Decl., Exh. A

(Pltf. Depo.) at 48-49.]

          As to Count III, Defendants submitted evidence that

Plaintiff filed “no administrative remedy request or appeal

concerning disparate treatment between men and women in the

Special Housing Unit at FDC Honolulu.”   [Rivera Decl. at ¶ 9.]

There is no admissible evidence contradicting Ms. Rivera’s



                                 17
statement, which is consistent with Plaintiff’s concession that

Count III is not exhausted.

             For purposes of the instant Motion, the record must be

viewed in the light most favorable to Plaintiff, the nonmoving

party, and all inferences must be drawn in his favor.    See S.R.

Nehad v. Browder, 929 F.3d 1125, 1132 (9th Cir. 2019).       Even so

construing the record, there are no genuine issues of material

fact, and Defendants are entitled to judgment as a matter of law

as to Counts I and III because those claims are unexhausted.

See Fed. R. Civ. P. 56(a) (stating a party is entitled to

summary judgment “if the movant shows that there is no genuine

dispute as to any material fact and the movant is entitled to

judgment as a matter of law”).    Defendants’ Motion is granted

insofar as summary judgment is granted in favor of Defendants as

to Counts I and III.    Because summary judgment is granted based

on the failure to exhaust administrative remedies, this Court

makes no findings or conclusions regarding the merits of

Plaintiff’s claims in Counts I and III.

     B.      Count II

             Plaintiff argues Count II has been completely

exhausted.    [Opp. Mem. at 5.]   However, there are two separate

claims in Count II: 1) Warden Shinn and Defendant Pascual-Cantu

violated Plaintiff’s Eighth Amendment rights by failing to

ensure that there were safe conditions in Plaintiff’s shower;

                                  18
[Third Amended Complaint at ¶¶ 43-44;] and 2) they violated his

Eighth Amendment rights by failing to provide him with the

appropriate medical care after his April 23, 2014 fall, [id. at

¶ 45].

          After the April 23, 2014 fall, Plaintiff went through

the FDC Honolulu informal resolution process.   [Opp., Exh. 5 at

1 (Documentation of Informal Resolution Attempt, signed by

Plaintiff on 4/28/14 and by the Correctional Counselor and Unit

Manager on 5/5/14).]   In the form, Plaintiff describes the

April 23, 2014 incident, the response by FDC Honolulu personnel,

and the injuries he sustained from the fall.    [Id.]   The actions

that he requested to resolve the grievance were: “Safety

percaution [sic] be taken so this never happen again.    Because

it could have been much worse.   A mat be placed out side [sic]

of the showers or sand paper strips placed on the floor out side

all the showers in SHU.   The feeling come back in my right leg.”

[Id.]

          Plaintiff’s informal resolution form does not

expressly state a complaint about inadequate medical treatment

for the injuries he sustained in the fall.   28 C.F.R.

§ 542.14(c)(2) states, in pertinent part:

          The inmate shall place a single complaint or a
          reasonable number of closely related issues on
          the form. If the inmate includes on a single
          form multiple unrelated issues, the submission
          shall be rejected and returned without response,

                                 19
           and the inmate shall be advised to use a separate
           form for each unrelated issue.

The BOP administrative remedy policies explain that, “[p]lacing

a single issue or closely related issues on a single form

facilitates indexing, and promotes efficient, timely and

comprehensive attention to the issues raised.”   Fed. Bureau of

Prisons, Administrative Remedy Program 5 (Program Statement,

OPI: OGC/LIT, No. 1330.18, Jan. 6, 2014),

bop.gov/policy/progstat/1330_018.pdf.

           FDC Honolulu personnel did not return Plaintiff’s

informal resolution form for presentation of multiple issues.

The response indicates they only construed it as a complaint

about the shower safety conditions, not a complaint about

inadequate medical treatment.   See Opp., Exh. 5 at 1 (“Jones,

all the cells in the SHU meet the minimal . . . ACA standards”).8

Similarly, Plaintiff’s BP-9, which he signed on May 5, 2014,

focuses on the lack of a mat or sand paper outside of the

shower.   [Id. at 2.]   Plaintiff did ask Warden Shinn to “contact

medical to find out more about this injury,” and Plaintiff did

state “I pray I get the feeling back in my right leg and pain

stop shooting up and down my back when I try to walk with my

right leg.”   [Id.]   However, Plaintiff did not assert that the


     8 “ACA” apparently refers to the American Correctional
Association.


                                 20
medical care he was receiving for his injuries from the fall was

inadequate.   Warden Shinn’s response to Plaintiff’s BP-9, like

the response to Plaintiff’s informal resolution request,

addresses the shower safety issue and does not mention

Plaintiff’s medical care.   [Id. at 3.]   Plaintiff’s BP-10, his

BP-11, and the respective responses thereto do not address his

medical care; they only address the shower safety issue.    [Id.

at 4-7.]

           The Court concludes that Plaintiff exhausted his

administrative remedies as to his claim related to his fall

because of inadequate shower safety conditions.    Therefore, the

merits of that portion of Count II will be addressed.    However,

even viewing the record in the light most favorable to

Plaintiff, this Court must conclude that he failed to exhaust

his administrative remedies as to his claim alleging that he

received inadequate medical treatment for the injuries he

sustained in the April 23, 2014 fall.     Defendants’ Motion is

granted insofar as summary judgment is granted in favor of

Defendants as to the portion of Count II based on inadequate

medical treatment.   Because summary judgment is granted based on

the failure to exhaust administrative remedies, this Court makes

no findings or conclusions regarding the merits of Plaintiff’s

claim alleging inadequate medical treatment.



                                21
II.   Bivens Remedy

           The Ninth Circuit has stated:

           In Bivens, the Supreme Court “recognized for the
           first time an implied private action for damages
           against federal officers alleged to have violated
           a citizen’s constitutional rights.” Corr. Servs.
           Corp. v. Malesko, 534 U.S. 61, 66, 122 S. Ct.
           515, 151 L. Ed. 2d 456 (2001). “The purpose of
           Bivens is to deter individual federal officers
           from committing constitutional violations.” Id.
           at 70, 122 S. Ct. 515.

                Bivens itself concerned a Fourth Amendment
           violation by federal officers. . . . Recent
           cases, however, have severely restricted the
           availability of Bivens actions for new claims and
           contexts. See Ziglar v. Abbasi, ––– U.S. ––––,
           137 S. Ct. 1843, 1856–57, 198 L. Ed. 2d 290
           (2017).

Fazaga v. Fed. Bureau of Investigation, 916 F.3d 1202, 1241 (9th

Cir. 2019).   In Abbasi, the Supreme Court noted that Bivens has

only been extended to allow a Fifth Amendment Due Process

damages remedy for gender discrimination and an Eighth Amendment

Cruel and Unusual Punishment damages remedy for failure to

provide a prisoner with adequate medical care.   Abbasi, 137 S.

Ct. at 1854–55 (discussing Davis v. Passman, 442 U.S. 228, 248–

249, 99 S. Ct. 2264, 60 L. Ed. 2d 846 (1979); Carlson v. Green,

446 U.S. 14, 19, 100 S. Ct. 1468, 64 L. Ed. 2d 15 (1980)).     The

Supreme Court emphasized that “[t]hese three cases — Bivens,

Davis, and Carlson — represent the only instances in which the

Court has approved of an implied damages remedy under the

Constitution itself.”   Id. at 1855.   Thus, “the [Supreme] Court

                                22
has made clear that expanding the Bivens remedy is now a

disfavored judicial activity.”   Id. at 1857 (citation and

internal quotation marks omitted); see also id. (listing cases

from 1983 to 2012 in which the Supreme Court declined to extend

a Bivens remedy).9

          To determine whether a Bivens remedy is available to

Plaintiff, this Court must first determine if Count II presents

a new context than the Supreme Court’s prior cases.

               The proper test for determining whether a
          case presents a new Bivens context is as follows.
          If the case is different in a meaningful way from
          previous Bivens cases decided by this Court, then
          the context is new. Without endeavoring to
          create an exhaustive list of differences that are
          meaningful enough to make a given context a new
          one, some examples might prove instructive. A
          case might differ in a meaningful way because of
          the rank of the officers involved; the
          constitutional right at issue; the generality or
          specificity of the official action; the extent of
          judicial guidance as to how an officer should
          respond to the problem or emergency to be
          confronted; the statutory or other legal mandate
          under which the officer was operating; the risk
          of disruptive intrusion by the Judiciary into the
          functioning of other branches; or the presence of
          potential special factors that previous Bivens
          cases did not consider.


     9 Two of the cases cited occurred in the prison context,
although both involved privately operated federal prisons.
Abbasi, 137 S. Ct. at 1857 (noting the refusal to extend a
Bivens remedy to “an Eighth Amendment suit against a private
prison operator, Malesko, [534 U.S.] at 63, 122 S. Ct. 515” or
to “an Eighth Amendment suit against prison guards at a private
prison, Minneci v. Pollard, 565 U.S. 118, 120, 132 S. Ct. 617,
181 L. Ed. 2d 606 (2012)”).


                                 23
Id. at 1859–60.    This Court must also consider whether “there

are special factors counselling hesitation in the absence of

affirmative action by Congress.”       See id. at 1857.

             As previously noted, Carlson extended a Bivens remedy

to an Eighth Amendment Cruel and Unusual Punishment damages

claim based on the failure to provide a prisoner with adequate

medical care.    Carlson, 446 U.S. at 16-23.    In Carlson, Joseph

Jones, Jr. allegedly died because the defendant federal prison

officials,

             being fully apprised of the gross inadequacy of
             medical facilities and staff at the Federal
             Correction Center in Terre Haute, Ind., and of
             the seriousness of Jones’ chronic asthmatic
             condition, nonetheless kept him in that facility
             against the advice of doctors, failed to give him
             competent medical attention for some eight hours
             after he had an asthmatic attack, administered
             contraindicated drugs which made his attack more
             severe, attempted to use a respirator known to be
             inoperative which further impeded his breathing,
             and delayed for too long a time his transfer to
             an outside hospital. The complaint further
             alleges that Jones’ death resulted from these
             acts and omissions, that petitioners were
             deliberately indifferent to Jones’ serious
             medical needs, and that their indifference was in
             part attributable to racial prejudice.

Id. at 16 & n.1.10    In the instant case, Plaintiff’s claim

regarding his fall due to allegedly unsafe shower conditions


     10The complaint, brought by Jones’s mother on behalf of his
estate, was dismissed by the district court. The Court of
Appeals reversed the dismissal, and the Supreme Court granted
certiorari.   Carlson, 446 U.S. at 16-18.


                                  24
presents a new Bivens context because the factual basis of the

claim is meaningfully different than the failure to provide

adequate medical care for a serious medical condition that was

at issue in Carlson; instead, Plaintiff’s claim is essentially a

conditions of confinement claim.      Accord Schwarz v. Meinberg,

761 F. App’x 732, 734 (9th Cir. 2019) (“Schwarz’s Eighth

Amendment claim regarding unsanitary cell conditions presents a

new Bivens context because Schwarz does not allege a failure to

treat a serious medical condition, which was the issue in

Carlson, 446 U.S. at 16, 100 S. Ct. 1468.     Rather, the basis of

Schwarz’s claim — a nonfunctioning toilet — resembles the

conditions of the confinement claim the Supreme Court rejected

in Abbasi.” (citing Abbasi, 137 S. Ct. at 1862)).11


     11   In Abbasi,

                 Respondents were among some 84 aliens who
            were subject to the hold-until-cleared policy and
            detained at the Metropolitan Detention Center
            (MDC) in Brooklyn, New York. They were held in
            the Administrative Maximum Special Housing Unit
            (or Unit) of the MDC. The complaint includes
            these allegations: Conditions in the Unit were
            harsh. Pursuant to official Bureau of Prisons
            policy, detainees were held in “‘tiny cells for
            over 23 hours a day.’” [Turkmen v. Hasty,] 789
            F.3d[ 218,] 228 [(2d Cir. 2015)]. Lights in the
            cells were left on 24 hours. Detainees had
            little opportunity for exercise or recreation.
            They were forbidden to keep anything in their
            cells, even basic hygiene products such as soap
            or a toothbrush. When removed from the cells for
            any reason, they were shackled and escorted by
                                               (. . . continued)
                                 25
          Like the Ninth Circuit in Schwarz, this Court finds

that there are special factors which counsel against extending

the Bivens remedy in the new context presented by Plaintiff’s

remaining claim in Count II.   As stated in Schwarz:

          One such “hesitation” is “if there is an
          alternative remedial structure present” which
          “alone may limit the power of the Judiciary to
          infer a new Bivens cause of action.” [Abbasi,
          137 S. Ct.] at 1858; see also Wilkie v. Robbins,
          551 U.S. 537, 550, 127 S. Ct. 2588, 168 L. Ed. 2d
          389 (2007) (holding that courts should refrain
          from providing new remedies when alternative
          processes exist). Here, Schwarz had alternative
          processes by which to pursue his claims and
          remedies. For example, he could have sought a
          remedy under the Prison Litigation Reform Act of
          1995, 42 U.S.C. § 1997e, under the Federal Tort
          Claims Act, 28 U.S.C. §§ 1346(b) [sic], or
          through injunctive remedies.




          four guards. They were denied access to most
          forms of communication with the outside world.
          And they were strip searched often — any time
          they were moved, as well as at random in their
          cells.

               Some of the harsh conditions in the Unit
          were not imposed pursuant to official policy.
          According to the complaint, prison guards engaged
          in a pattern of “physical and verbal abuse.”
          Ibid. Guards allegedly slammed detainees into
          walls; twisted their arms, wrists, and fingers;
          broke their bones; referred to them as
          terrorists; threatened them with violence;
          subjected them to humiliating sexual comments;
          and insulted their religion.

137 S. Ct. at 1852–53.


                                26
761 F. App’x at 734-35.   Like Schwarz, Plaintiff had other

processes available to him to pursue the issues presented in the

remaining portion of Count II.   This Court therefore declines to

extend the Bivens damages remedy to Plaintiff’s claim.

           Because a Bivens damages remedy is not available to

Plaintiff, there are no genuine issues of material fact, and

Defendants are entitled to judgment as a matter of law.

Defendants’ Motion is granted insofar as summary judgment is

granted in favor of Defendants as to the portion of Count II

based on the shower safety conditions because a Bivens remedy is

not available in that context.

                            CONCLUSION

           On the basis of the foregoing, Defendants’ Motion for

Judgment on the Pleadings and/or Summary Judgment, filed

August 28, 2019, is HEREBY GRANTED IN PART AND DENIED IN PART.

The Motion is GRANTED insofar as summary judgment is granted in

favor of Defendants as to all of Plaintiff’s claims.

Specifically, summary judgment is GRANTED in favor of Defendants

as to Count I, Count III, and the portion of Count II based on

allegedly inadequate medical care because those claims are

unexhausted.   Summary judgment is GRANTED in favor of Defendants

as to the portion of Count II based on the shower safety

conditions because a Bivens remedy is not available in that

context.

                                 27
          The Motion is DENIED as to Defendants’ request for

judgment on the pleadings because that request is moot in light

of the summary judgment rulings.    Similarly, Plaintiff’s Motion

Requesting Supersede Rulings So Plaintiff Can Motion for

Reconsideration, [filed 1/27/20 (dkt. no. 277),] is also DENIED

AS MOOT in light of the rulings in this Order.

          There being no remaining claims in this case, the

Clerk’s Office is HEREBY DIRECTED to enter judgment and close

the case immediately.

          IT IS SO ORDERED.

          DATED AT HONOLULU, HAWAI`I, March 30, 2020.




OPHERRO GARY JONES VS. WARDEN DAVID SHINN, ET AL; CV 15-00486
LEK-KJM; ORDER GRANTING IN PART AND DENYING IN PART DEFENDANTS'
MOTION FOR SUMMARY JUDGMENT ON THE PLEADINGS AND/OR SUMMARY
JUDGMENT




                               28
